                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/18/2020

 YOVANNY DOMINGUEZ, for himself and
 on behalf of all other persons similarly
 situated,                                                           20-CV-33 (RA)
                                Plaintiff,                               ORDER
                        v.

 JENNIFER MANKINS INC.,

                                Defendant.

 RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on January 3, 2020 and an affidavit of service on January 30,

 2020. Dkt. 1, 9. To date, however, Defendant has not appeared nor responded to the complaint.

         Accordingly, if Plaintiff intends to move for a default judgment against Defendant, it

 shall do so no later than April 30, 2020 in accordance with the Court’s individual rules

 (https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

 %20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).

 SO ORDERED.

Dated:     March 18, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
